Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                October 13, 2015

The Court of Appeals hereby passes the following order:

A16E0013. IN THE INTEREST OF: J. M., S. G., M. G., T. G., C. M., AND A.
    M., CHILDREN (MOTHER).

      The Second Motion for Extension of Time to File Application for Discretionary
Appeal is GRANTED, allowing Applicant thirty (30) additional days, through and
including November 12, 2015, to file an Application for Discretionary Appeal.

                                      Court of Appeals of the State of Georgia
                                                                           10/13/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.